DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 – 14 and 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid reservoir, pump, feed line, return line, hydraulic cylinder, and plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control unit” in claims 1, 7, 8, 15, and 17,
“feedback mechanism” in claim 1, and
“a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir” in claim 4.

The claimed “control unit” is being interpreted as comprising a computerized controller programmed to carry out the steps listed in claims 1, 7, 8, 15, and 17.
The claimed “unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir” is being interpreted as comprising a computerized controller.
The structure of the claimed “feedback mechanism” is not described in the disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 limitation “feedback mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.” MPEP § 2181-IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “feedback mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2013/0251877) in view of Van Poucke (US 7,770,513) and Shoshan (US 2013/0125767).
Regarding claim 1, Levin discloses a system for making a food product, comprising: 
one or more pressure-molding apparatuses (Figs. 3A-3F), each of the pressure-molding apparatuses including: 
a driving system (“drive system“ [0033]); 
at least one heatable mold (Figs. 3A-3F; upper die elements 42 and lower punch elements 50; “the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees Centigrade (C), for example, 300.degree” [0038]) which defines a mold cavity and has at least one movable mold element (“movable lower punch element 50” [0032]) connected to the driving system that moves the at least one mold element into and out of the mold cavity (lower punch elements 50 are part of die plate 46: “heated die plate (or punch plate) 46 with multiple upwardly directed lower punch elements 50” [0032]; “lower die plate 46 may be movable by a drive system coupled thereto” [0033]); 
a control unit (“movement of the ring die 54 and the lower die plate 46 may be controlled by a programmable logic controller (PLC), or the like” [0033]) coupled to at least said driving system, said at least one heatable mold, said control unit configured to: 
(b) actuate said driving system to position said at least one movable mold element with respect to said mold cavity to compress said raw material (“In FIG. 3C, both the heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034]), 
(c) heat at least a portion of said at least one heatable mold to bake said compressed raw material at a first temperature (“the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees 
(d) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed raw material to expand and take shape into a first intermediate food product (“In FIG. 3D ... the lower punch element 50 is rapidly moved downward” [0035]; “As a result of the sudden pressure drop, the gelatinized and heat-softened expandable pellets 12 together with released gases (steam) will explosively expand in the downward direction so as to form a self-sustaining puffed snack product 30” [0035]), 
(e) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said first intermediate food product (see explanation with step (g)), 
(f) heat at least a portion of said at least one heatable mold to bake said first intermediate food product at a second temperature (see explanation with step (g)), and 
(g) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed first intermediate food product to expand and take shape into a second intermediate food product (regarding steps (e)-(g), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; it is noted that during the compression step, the “heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034], indicating that heating/baking occurs during the compression step; retraction occurs when “the lower punch element 50 is rapidly moved downward” [0035]; “two sequential expansion and compression steps” indicates that claimed steps (e)-(g) are performed; that is, claimed step (e) corresponds to the second 
		
	While Levin discloses that raw material is fed into the heatable mold (“the pellets 12 and the inclusions 14 are mixed together by the mixer 18, and then fed into the expansion machine 22 to form the snack product 30” [0016]; elements 12 and 14 are the raw material), Levin does not expressly disclose a raw material supply system that transports raw material into the mold cavity in the mold. Additionally, while Levin discloses a control unit coupled to the driving system and the heatable mold as described above, Levin does not expressly disclose wherein the control unit is coupled to the raw material supply system, said control unit configured to (a) cause said raw material supply system to deposit a raw material into said mold cavity.
Van Poucke is related to a puffing apparatus for producing cereal crackers [Title]. Van Poucke discloses a raw material supply system that transports raw material into a mold cavity in a mold (“raw material supply system 6 comprising a raw material supply line 7 (conduit or hopper) and sliding plates (8,8') having suitable perforations and back plates to supply a desired amount of grain or pellet material to each die cavity of the ring mold” [Col. 5, lines 26-30]), and
wherein a control unit is coupled to the raw material supply system, said control unit configured to (a) cause raw material supply system to deposit a raw material into said mold cavity (“all process movements ... are controlled by a PLC, e.g. a central PLC for a plurality of puffing machines” [Col. 7, lines 28-30]; one of the “process movements” is step “1. Cup time: bottom cylinder retracts (goes down) and retracted punches of lower mold form feeding cups within ring mold dies to allow the raw material to be dropped in mold” [Col. 7, lines 38-42]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a raw material supply system that transports raw material into the mold cavity in the mold. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, while Levin does not expressly disclose a raw material supply system that transports raw material into the mold cavity in the mold, Levin does discloses that raw material is supplied to the mold cavity by an undisclosed means. Additionally, it would have been prima facie obvious to one 

Levin does not expressly disclose wherein said control unit dynamically and automatically adjusts a heating temperature of said at least one heatable mold, based on a feedback mechanism, to meet at least one of said first temperature and said second temperature.
Shoshan is related to a "cooking assembly for preparing molded food products during a cooking procedure" [Abstract]. Shoshan discloses a control unit that dynamically and automatically adjusts a heating temperature of a heatable mold, based on a feedback mechanism, to meet a temperature ("A temperature control assembly regulates the heat source to generate and maintain an optimum temperature profile along the internal cooking surface of the mold chamber during the cooking procedure" [Abstract]; "the insulated cooking assembly 900 comprises a temperature control assembly 934 which is structured and disposed to regulate the output of the heat source 911, in order to maintain an operating temperature of the mold chamber 912 within a predetermined temperature range during a cooking procedure. As before, temperature control assembly 934 may comprise one or more thermal switch 935, such as a bi-metal switch, structured to deactivate upon reaching a specific temperature, and to activate once the temperature drops below said specific temperature" [0120]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said control unit dynamically and automatically adjusts a heating temperature of said at least one heatable mold, based on a feedback mechanism, to meet at least one of said first temperature and said second temperature. This allows for maintaining a desired temperature during the cooking process, as recognized by Shoshan [0120].

Regarding claim 2, Levin discloses wherein said at least one heatable mold further comprises a ring mold element (Fig. 3B, ring mold element / ring die 54 [0033]), said ring mold element slidably 

Regarding claim 3, Levin discloses wherein said ring mold element slidably receives said at least one mold element in a fluid-tight manner (“upper die element 42 and the lower punch element 50, which define a sealed die cavity together with the ring die 54” [0054]).

Regarding claim 4, Levin discloses the use of a “pneumatic or hydraulic cylinder” [0033] for actuating ring die 54. However, Levin does not expressly disclose wherein said driving system comprises: a fluid reservoir; a pump; a feed line connected to the pump and the fluid reservoir; a return line connected to the fluid reservoir; at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity; a plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line; and a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir.

Van Poucke discloses wherein said driving system comprises: 
a fluid reservoir (Fig. 4B, “tank T” [Col. 5, line 57]); 
a pump (Fig. 4B, “pump unit P” [Col. 5, lines 57-58]); 
a feed line (Fig. 4B, “feed line Pr” [Col. 5, line 59]) connected to the pump and the fluid reservoir (Fig. 4B; Col. 5, line 55 – Col. 6, line 7); 
a return line (Fig. 4B, “return line R” [Col. 5, line 57]) connected to the fluid reservoir (Fig. 4B); 
at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity (“hydraulic cylinders (10, 11) and also bear and guide the connection thereof with the movable mold elements (1,2). The hydraulic cylinders are powered by a hydraulic oil circuit illustrated schematically in FIG. 3” [Col. 5, lines 51-54]; “FIGS. 4a-b-c give a more detailed view of important 
a plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line (Fig. 4B, feed valves 1-1 and 1-2; return valves 1-3 and 1-4; [Col. 6, lines 8-22]); and 
a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir (“all process movements ... are controlled by a PLC” [Col. 7, lines 28-29]; Col. 7, lines 38-62, describe the “process movements,” which include controlling the movement of the molds, which, as described above, is achieved in part by control of the feed and return valves; valves 1-1 through 1-4 control the flow of fluid to the hydraulic cylinder and back to the reservoir [Col. 6, lines 8-22]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said driving system comprises: a fluid reservoir; a pump; a feed line connected to the pump and the fluid reservoir; a return line connected to the fluid reservoir; at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity; a plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line; and a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir. This allows the hydraulic cylinders to “operate under extremely fast speed” [Col. 3, lines 63-64], resulting in an “exceptional and unexpected puffing process” [Col. 3, line 53].

Regarding claim 5, Levin does not expressly disclose wherein said first temperature is the same as said second temperature.
However, claim 5 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said first temperature is the same as said second temperature.” When the cited prior art teaches all of the positively recited structure 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first temperature is the same as said second temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Levin discloses wherein said second intermediate food product is retracted from said at least one heatable mold as a final food product (Fig. 3F shows snack product 30 being retracted from the mold; as described in the rejection of claim 1, Levin discloses “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; when the process cycle includes two sequential expansion and compression steps, this indicates that the final food product is retracted after claimed step (g) is performed).

Regarding claim 7, Levin discloses wherein said control unit is further configured to: 
(h) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said second intermediate food product (“the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]”; “three sequential expansion and compression steps” 

Regarding claim 8, Levin discloses wherein said control unit is further configured to: 
(i) heat at least a portion of said at least one heatable mold to bake said second intermediate food product at a third temperature (see explanation with step (j)); and 
(j) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed second intermediate food product to expand and take shape into a final food product (regarding steps (i)-(j), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; it is noted that during the compression step, the “heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034], indicating that heating/baking occurs during the compression step; retraction occurs when “the lower punch element 50 is rapidly moved downward” [0035]; “three sequential expansion and compression steps” indicates that claimed steps (i) and (j) are performed; that is, claimed step (i) occurs during the third compression step of Levin, and claimed step (j) corresponds to the third expansion step of Levin).

Regarding claim 9, Levin does not expressly disclose wherein said third temperature is the same as said first temperature or said second temperature.
However, claim 9 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said third temperature is the same as said first temperature or said second temperature.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said third temperature is the same as said first temperature or said second temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2013/0251877) in view of Van Poucke (US 7,770,513).
Regarding claim 15, Levin discloses a system for making a food product, comprising: 
one or more pressure-molding apparatuses (Figs. 3A-3F), each of the pressure-molding apparatuses including: 
a driving system (“drive system“ [0033]);
at least one heatable mold (Figs. 3A-3F; upper die elements 42 and lower punch elements 50; “the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees Centigrade (C), for example, 300.degree” [0038]) which defines a mold cavity and has at least one movable mold element (“movable lower punch element 50” [0032]) connected to the driving system that moves the at least one mold element into and out of the mold cavity (lower punch elements 50 are part of die plate 46: “heated die plate (or punch plate) 46 with multiple upwardly directed lower punch elements 50” [0032]; “lower die plate 46 may be movable by a drive system coupled thereto” [0033]); 
a control unit (“movement of the ring die 54 and the lower die plate 46 may be controlled by a programmable logic controller (PLC), or the like” [0033]) coupled to at least said driving system, said at least one heatable mold, said control unit configured to: 

(c) heat at least a portion of said at least one heatable mold to bake said compressed raw material at a first temperature (“the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees Centigrade (C), for example, 300.degree. C.” [0038]; the snack product is “baked” [0038]; product bakes during the stage shown in Fig. 3C [0034]), 
(d) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed raw material to expand and take shape into a first intermediate food product (“In FIG. 3D ... the lower punch element 50 is rapidly moved downward” [0035]; “As a result of the sudden pressure drop, the gelatinized and heat-softened expandable pellets 12 together with released gases (steam) will explosively expand in the downward direction so as to form a self-sustaining puffed snack product 30” [0035]), 
(e) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said first intermediate food product (see explanation with step (g)), 
(f) heat at least a portion of said at least one heatable mold to bake said first intermediate food product at a second temperature (see explanation with step (g)),
(g) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed first intermediate food product to expand and take shape into a second intermediate food product (regarding steps (e)-(g), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to 
(h) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said second intermediate food product (“the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]”; “three sequential expansion and compression steps” indicates that claimed step (h) is performed; that is, claimed step (h) corresponds to the third compression step of Levin).

	While Levin discloses that raw material is fed into the heatable mold (“the pellets 12 and the inclusions 14 are mixed together by the mixer 18, and then fed into the expansion machine 22 to form the snack product 30” [0016]; elements 12 and 14 are the raw material), Levin does not expressly disclose a raw material supply system that transports raw material into the mold cavity in the mold. Additionally, while Levin discloses a control unit coupled to the driving system and the heatable mold as described above, Levin does not expressly disclose wherein the control unit is coupled to the raw material supply system, said control unit configured to (a) cause said raw material supply system to deposit a raw material into said mold cavity.
Van Poucke is related to a puffing apparatus for producing cereal crackers [Title]. Van Poucke discloses a raw material supply system that transports raw material into a mold cavity in a mold (“raw 
wherein a control unit is coupled to the raw material supply system, said control unit configured to (a) cause raw material supply system to deposit a raw material into said mold cavity (“all process movements ... are controlled by a PLC, e.g. a central PLC for a plurality of puffing machines” [Col. 7, lines 28-30]; one of the “process movements” is step “1. Cup time: bottom cylinder retracts (goes down) and retracted punches of lower mold form feeding cups within ring mold dies to allow the raw material to be dropped in mold” [Col. 7, lines 38-42]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a raw material supply system that transports raw material into the mold cavity in the mold. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, while Levin does not expressly disclose a raw material supply system that transports raw material into the mold cavity in the mold, Levin does discloses that raw material is supplied to the mold cavity by an undisclosed means. Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the control unit is coupled to the raw material supply system, and said control unit configured to (a) cause said raw material supply system to deposit a raw material into said mold cavity. This is merely the simple substitution of one known element (a control unit) for another (Levin’s undisclosed means for causing raw material to be deposited into the mold cavity) to obtain predictable results.

Regarding claim 16, Levin does not expressly disclose wherein said first temperature is the same as said second temperature.
However, claim 16 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said first temperature is the same as said second temperature.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said first temperature is the same as said second temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, Levin discloses wherein said control unit is further configured to: 
(i) heat at least a portion of said at least one heatable mold to bake said second intermediate food product at a third temperature (see explanation with step (j)); and 
(j) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed second intermediate food product to expand and take shape into a final food product (regarding steps (i)-(j), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; it is noted that during the compression step, the “heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034], indicating that heating/baking occurs during the compression step; retraction occurs when “the lower punch element 50 is rapidly moved downward” [0035]; “three sequential expansion and compression steps” indicates that claimed steps (i) and (j) are performed; that is, claimed step (i) occurs during the third compression step of Levin, and claimed step (j) corresponds to the third expansion step of Levin).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761